DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-17 are presented for examination on the merits.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). The claims are directed to treatment of “inflammation disease”, which is not explicitly defined by is presumed to mean any disease associated with inflammation, including, but not limited to autoimmune diseases such a psoriasis. Furthermore, the claimed method has the single positively recited step of “administering an effective amount of Sphallerocarpus gracilis extract to the subject in need thereof”, the results of which (e.g., inhibition of inflammatory cytokines, reducing skin moisture loss due to psoriasis, increasing skin moisture, reducing a change in skin thickness due to psoriasis, or reducing a size of a skin area exhibiting redness due to psoriasis) are a consequence of the administration. Such intended results of a positively recited step do not effectively limit the claimed method (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating psoriasis by administration of an extract of Sphallerocarpus gracilis prepared by a method such as Example 1, does not reasonably provide enablement for preventing any and all inflammation diseases [which is presumed to mean any disease associated with inflammation] by administration of any and all extracts of Sphallerocarpus gracilis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Please note that the term "prevent" is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - including preventing such disorders as “inflammation diseases” such a psoriasis (which clearly is not recognized in the medical art as being a totally preventable condition).
     According, it would take undue experimentation without a reasonable expectation of success for one of art the art to provide an extract having the recited functional effect of preventing psoriasis, as instantly claimed.  
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicant’s claims are drawn to a method of treatment of an inflammatory disease by administration any extract of Sphallerocarpus gracilis. However, the specification provides only one working example, that of an extract of Sphallerocarpus gracilis obtained by extracting Sphallerocarpus gracilis with methanol as an extraction solvent (see Example 1-1). Regarding the extraction solvent used to obtain the claims product with anti-inflammatory properties, it is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction. However, because many phytochemicals remain undiscovered, the skilled artisan has to make his/her best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity. Oftentimes, unless the constituents in a particular natural product extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures. These procedures are common when, for example, a natural product or part thereof has been documented in the literature as possessing some medicinal quality. The skilled artisan will attempt numerous extraction protocols in an attempt to isolate particular ingredient(s) that have medicinal efficacy. Typically, beginning with the first crude extraction, it is a guess as to whether or not the extract will possess certain phytochemical constituents. For example, unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, the functional property of an extract of Sphallerocarpus gracilis as an anti-inflammatory is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract. 
The specification does not provide any specific guidance to show that any and all extracts of Sphallerocarpus gracilis have the asserted anti-inflammatory functionality.  An artisan would have to test every potential extraction technique with the virtually limitless number of solvents in order to determine if it is able to inhibit inflammation and thus effectively treat “inflammation disease”. This degree of experimentation clearly places an undue burden on the artisan of ordinary skill. The specification only provides testing data that the methanolic extract produced by the extraction procedures and variables disclosed in Example 1-1. Given the wide range of possible resulting extracts that could potentially result from various extraction methods, the presence of a single example of an extract that possesses anti-inflammatory properties in a murine and in vitro models provides insufficient guidance to the person to practice the invention.
Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for every extract of Sphallerocarpus gracilis that may have the ability inhibit inflammation and thus effectively treat inflammation disease, such as psoriasis.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.


Applicant has provided evidence of only a single example of an extract of Sphallerocarpus gracilis with the claimed efficacy of treating inflammation diseases such a psoriasis (Example 1-1).  This product with the specific composition was produced by a specific method of extraction with methanol as extraction solvent. Although Applicant has disclosed several solvents which could potentially be used to extract Sphallerocarpus gracilis. This disclosure is actually a very few number in comparison to the vast number of extracts which could be obtained from Sphallerocarpus gracilis.   The reason for this large amount of permutations is because extraction techniques are often coupled in order to obtain a product; for example

1) a water extraction followed by an alcoholic extraction: the product obtained is an extract.

2) a supercritical extraction (CO2 ) followed by an alcoholic and then a non-polar solvent extraction (e.g., chloroform): the product is an extract.  

3) a benzene extraction followed by a water extraction and chromatographic separation:  the product is an extract.

4)  a water/chloroform extraction (e.g., in a seperatory funnel), followed by collection of the water layer, chromatographic separation and crystallization of an isolate: the product is an extract.

5) squeezing the plant  to obtain a juice: the product is an extract.

6)  dipping the plant  in an organic solvent to remove the waxy layer:  the product is an extract.

          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed

         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

	Since the composition of the Sphallerocarpus gracilis extract is unpredictable and will defer depending upon the method and extraction solvent from which it was obtained, the efficacy of the extract in treating inflammatory diseases such a psoriasis. Thus the level of skill and knowledge in the art is such that a single example of a particular extract Sphallerocarpus gracilis would not provide sufficient evidence that Applicant is in possession of the claimed invention.
          Partial Structure, Physical and/or Chemical Properties:
Applicants have only disclosed extraction techniques for obtaining a Sphallerocarpus gracilis extract.  Applicants have not elucidated any particular phytochemicals in their recovered extract that possesses anti-inflammatory properties.  Therefore, no structure or physical/chemical properties of the extracts have been disclosed.
Functional Characteristics Alone or Structure/Function Correlation:
Again, Applicants have not elucidated any phytochemicals in their extracts.   Therefore, Applicants have not demonstrated any correlation between the structure of any component which resides in the extract(s) to any particular function.  The only composition verified as having the effect as claimed is the extract disclosed by Applicants in their Specification is that of the methanolic extract.
Method of Making the Claimed Invention:
Applicants have disclosed only one extraction technique as disclosed in Example 1-1 of the specification which provide for an extract which has the function of inhibiting inflammation and thus effectively treating psoriasis.  

Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 

Applicants’ claims are directed toward a method of treatment involving administration of a Sphallerocarpus gracilis extract which is capable of anti-inflammatory actions thus treating psoriasis.  However, Applicants have disclosed only one very particular method for obtaining a very specific Sphallerocarpus gracilis extract which has the capability of inhibiting inflammation and treating psoriasis.  There is no known means for predicting the capability of other extracts, besides the extract(s) specifically described in the Instant disclosure, with regard to the claimed efficacy.  The skilled artisan could not even relatively predict what other extracts would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other extracts could potentially have the effect(s) listed in the claim(s).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (KR101779085B1) [cited by Applicant in IDS filed 7/13/22].
	Noh et al. beneficially disclose an extract of Sphallerocarpus gracilis for treatment of allergy (e.g., atopic dermatitis, which is a chronic pruritic inflammatory skin condition)

 It is further disclosed that the generation of the atopic dermatitis by chemokine was moreover reported. Especially the infiltration of the inflammation cell to the organization is controlled by a kind of the cytokine controlling the movement of the leukocytes. Specifically taught is that the extract may be obtained by alcoholic extraction, including ethanol and methanol. It is further taught that the extract could be in a composition in an amount anywhere from 0.001 to 80%, which would include the 30% effective amount of the instant Application. Further disclosed in the use of the extract in various formulations, including cosmetics, health foods and pharmaceuticals.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to administer an extract of Sphallerocarpus gracilis to treat inflammation diseases including autoimmune diseases such as atopic dermatis as taugh by Noh et al. by administering an composition with an effective amount of the extract. 

Note that because the claims are directed to a method including preventing of inflammation diseases such a psoriasis, the subject group can include anyone, not only those suffering from psoriasis but anyone who could be afflicted. Therefore, though the cited reference does not disclose treatment of psoriasis, administration of the effective amount (0.001 to 80%) of the extract of the reference extract would necessarily prevent psoriasis in a subject in need thereof (i.e., anyone).

In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and/or employing one or more commonly-employed means of administration and common excipients/additives) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
Applicant’s invention appears predicated on an unexpected result (i.e., efficacy in treating psoriasis with a methanolic extract of Sphallerocarpus gracilis), which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular phytochemicals.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655